 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF CALIFORNIA
 9 L.M. by and through her guardian ad          Case No.: Lead Case No.: 2:14 CV-00767
   litem ASHLEY MCCAIN, individually            MCE AC
10 and as successor in interest to the Estate
   of STEVEN MOTLEY; CAROL
11 ADAMS, individual,                           (Consolidated with Case No.: 2:14 CV-01736
                                                TLN CMK)
12                            Plaintiffs,
           vs.                                  ORDER GRANTING EX PARTE
13                                              APPLICATION FOR APPROVAL
     CITY OF REDDING, et al.,
14                                              OF MINOR’S L.M. COMPROMISE
                              Defendants.
15
   S.M-B., a minor, by and through his
16 guardian ad litem DAWN BIANCO,
   individually and as successor in interest
17 to the estate of STEVEN MOTLEY,
18                             Plaintiff,
19       vs.
20 CITY OF REDDING, et. al.,
21                             Defendant.
22
23
24
           The Court having considered the Ex Parte Application for Order Approving
25
     Minor’s L.M. Compromise and distribution of settlement funds and good cause
26
     appearing, IT IS ORDERED THAT:
27
28
                                                              Case No. 12:14-cv-00767 MCE (ACx)
                                                      ORDER APPROVING MINOR’S COMPROMISE
 1   1.   The settlement of this action against Defendants City of Redding, et al.,
 2        in the sum of $550,000 for minor L.M.’s is hereby approved.
 3   2.   The distribution of the settlement proceeds as set forth in the Petition is
 4        Approved.
 5   3.   The Court approves attorney’s fees and costs in the amount of
 6        $236,488.44 for L.M. to the Law Offices of Dale K. Galipo and the
 7        Law Offices of Vicki I. Sarmiento. Payment for attorney’s fees and
 8        costs to be made payable to Law Offices of Vicki I. Sarmiento, Trust
 9        Account.
10   4.   The Court approves the net proceeds of $313,511.56 to be distributed
11        through a structured settlement with Atlas Settlement Group, Inc., and
12        for the purchase of an annuity on behalf of the minor.
13   5.   Pacific Life Insurance Company will provide the periodic annuity
14        payments to be made by Pacific Life & Annuity Services, Inc. in
15        accordance with the amounts and schedule set forth in Exhibit B to the
16        petition.
17   6.   In the event that the minor plaintiff becomes deceased prior to reaching
18        the age of majority, the remaining guaranteed payments will be made to
19        Estate of the deceased minor. Upon reaching the age of majority, the
20        minor plaintiff shall have the right to change this contingent beneficiary
21        designation. No such designation, nor any revocation thereof, shall be
22        effective unless it is reduced to writing, delivered to, and in a form
23        acceptable to the Assignee.
24   7.   If it has not already done so, within ten (10) days of this order, the
25        authorized representative for the City of Redding (or its insurer) shall
26        execute any Qualified Assignment agreement or release required by the
27
28

                                        -2-                 Case No. 12:14-cv-00767 (ACx)
                                                ORDER APPROVING MINOR’S COMPROMISE
 1                 Annuity Carrier and any other documents required to consummate this
 2                 settlement and structured annuity and return them to Plaintiff’s counsel.
 3            8.   Defendant City of Redding, or its insurer, shall purchase the annuity
 4                 ordered herein for the minor Plaintiff L.M. no later than either twenty
 5                 (20) days from the date of this signed order.
 6
 7            IT IS SO ORDERED.
 8
 9 Dated: July 3, 2019
10
11
     lm.767
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-                 Case No. 12:14-cv-00767 (ACx)
                                                        ORDER APPROVING MINOR’S COMPROMISE
